Exhibit 10.1




STOCK PURCHASE AGREEMENT




This agreement is entered into the 31st day of March 2012, SELVA RESOURCES
CORP., a Nevada Corporation, (herein, “DEBTOR“) and MATTHEW MAZA, an individual,
(herein, ”PURCHASER“). PURCHASER desires to enter into a business transaction
whereby PURCHASER will purchase shares of Silver Hill Mines, Inc., a Nevada
corporation, (herein, “SILVER HILL”) from the DEBTOR, as set forth below.  

    

For good and valuable consideration, receipt of which is acknowledged, the
parties agree, represent and warrant the following:




A.

Agreement:




SECTION 1.

 Purchase Price Allocation of Shares Purchased from the DEBTOR.  




Because the DEBTOR can no longer upkeep SILVER HILL and pay debts owed for
performed services, PURCHASER offers to purchase from the DEBTOR and the DEBTOR
agree to sell to PURCHASER, 129,073 common shares  (post July 8, 2011 stock
split shares) and 10,000,000 Preferred Shares for amounts owed by the DEBTOR to
Matthew Maza through work committed through Cident Law Group PLLC (US$47,200.08)
 (the “Purchase Price”) as follows:




From Selva Resources Corp.:  Ten Million (10,000,000) SILVER HILL Series “A”
Preferred shares (Series "A" Preferred Shares") for  ($40,000.00) Dollars and
One Hundred, Twenty-Nine Thousand, Seventy-three (129,073) SILVER HILL common
shares post July 8, 2011 stock split (the "Common Shares") for ($7,208.08)
Dollars.   




SECTION 2.  Purchase Price Terms and Condition.  Outside of other accounts
payable, SILVER HILL shall maintain the following specific current amounts owed
on its December 31, 2011 balance sheet as follows: $12,000 to Lisa Logan for
work as President and $5,043.60 to DEBTOR.  Both Lisa Logan and DEBTOR shall not
charge more than 4% per annum simple interest for these amounts outstanding
starting January 1, 2012 – for purpose of accounting, any interest must be
invoiced timely or be forfeited.  Further, neither of these parties shall accrue
further accounts payables in SILVER HILL.  If the PURCHASER is able to dispose
of the ownership of SILVER HILL, these amounts shall be paid in full.  Until
then, neither DEBTOR nor Lisa Logan shall sue or start a collection process.




Further, for all relief of debt owed to PURCHASER by DEBTOR, DEBTOR shall
terminate the Change in Control agreement, dated December 17, 2010 and shall not
transact the corporate transaction under Section 1 of that agreement.  The
DEBTOR does not have audited financials and has no capital to pay for the audit.




B.

Representations, Warranties Covenants, Obligations:




DEBTOR represent and warrant to PURCHASER as of the date hereof and as of the
Closing Date:




SECTION 1. Ownership of DEBTOR.  The DEBTOR represent that:

i.

the 129,073 common stock shares represent 25.9% of the 499,234 common shares of
Silver Hill currently issued and outstanding and that this is all the Common
Shares that Debtor or its affiliates own;

ii.

the 10,000,000 Series "A" preferred shares represent 100% of the 10,000,000
Series "A" Preferred Shares of Silver Hill currently issued and outstanding and
that this is all the preferred stock shares that Debtor or affiliates own;

iii.

and based upon the Series "A" preferred stock designation, the Series "A"
Preferred Shares have twenty (20) votes per share at any meeting of the
shareholders where votes are submitted; and the preferred and the common shares
together represent voting control of Silver Hill.




SECTION 2.

Reserved.





Page 1 of 7




--------------------------------------------------------------------------------




SECTION 3.

Authority of DEBTOR to Sell Shares. The DEBTOR shares are free and clear of all
liens, charges, demands, community property interests, adverse claims or other
restrictions on the exercise of any of the attributes of ownership with the
exception of restrictions imposed by applicable federal and state corporate and
securities laws.  There are no contracts, arrangements, commitments or
restrictions relating to the sale, transfer or purchase of the Shares, except as
outlined in this Agreement.




SECTION 4.

Enforceability of Agreement Against the  DEBTOR.  The DEBTOR have all necessary
power and authority to enter into this Agreement and the Related Documents to
which they are parties, to carry out their obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby.  This
Agreement has been, and each Related Document to which the DEBTOR are parties
will be, duly executed and delivered by the DEBTOR.  Such execution and
delivery, and the performance by the DEBTOR of this Agreement and such Related
Documents, and all transactions contemplated hereby and thereby, have been duly
and validly authorized by any necessary corporate actions on the part of the
DEBTOR.  This Agreement constitutes, and each Related Document to which the
DEBTOR are parties will constitute, the legal, valid and binding obligations of
the DEBTOR, enforceable against each in accordance with the respective terms,
except as the same may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium and similar laws affecting the rights and remedies of creditors
generally and the application of general principles of equity.




SECTION 4.

Shares.  The shares, when transferred by the DEBTOR to the PURCHASER will be
free and clear of all liens, charges, demands or adverse claims or other
restrictions on the exercise of any of the attributes of ownership, with the
exception of restrictions imposed by applicable federal and state corporate and
securities laws.




SECTION 5.

No Conflict.  To the best knowledge, the execution and delivery by the DEBTOR of
this Agreement and each Related Document to which they are parties will not:




i.

Violate or conflict with any term or provision of the articles or certificate of
incorporation (or other charter documents) of the Company;




ii.

Conflict with or violate any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award applicable to Company;




iii.

Conflict with, result in any breach of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would become a default)
under, give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of any lien on any of the assets
pursuant to, any assigned contract or any licenses;




iv.

Without limiting the generality of the foregoing, result in the termination,
denial or impairment of any material contract, arrangement or benefit granted
with respect to the Company’s business, or require the payment of any fees,
taxes or assessments, pursuant to any federal, state or local program relating
to minority-owned businesses.




SECTION 5.

 Consents, Approvals and Notifications.  To the best knowledge of the DEBTOR,
the execution and delivery by the them does not, and the performance by the
DEBTOR of this Agreement and such Related Documents will not, require any
consent, approval, authorization or other action by, or filing with or
notification to, any Governmental Authority or any other Person.




SECTION  6.  Litigation.  There is no claim, action, investigation, arbitration
or proceeding pending or, threatened against the DEBTOR of any kind whatsoever,
or against or relating to any of the assets or the ability of their to perform
their obligations hereunder, before any arbitrator, judge, court or governmental
authority.  The DEBTOR are not subject to any order, writ judgment, injunction,
decree, determination or award of any arbitrator, judge, court or governmental
authority.




SECTION 7.

No Debt or Liabilities.  Outside of the December 31, 2012 financials, upon
closing, there shall be no other debt or liabilities in SILVER HILL.





Page 2 of 7




--------------------------------------------------------------------------------




SECTION 8.

 Contracts.   There are no material agreements and contracts in effect on the
date of this Agreement to which the DEBTOR’S are a party in connection with the
business operations or by which any of the Company’s properties or assets
relating to the operation are bound.   There are no contracts in formation or
which are capable of subsequent formation as a result of future satisfied
conditions.  




C.

Conditions to Closing




SECTION 1

Reserved.  




SECTION 2

Conditions to Obligations of the DEBTOR.  The obligations of the DEBTOR to
consummate the sale of the shares will be subject to the fulfillment, at or
prior to the Closing, of each of the following conditions, any one of which may
be waived by the PURCHASER without waiver of any other rights or remedies which
the Company may have under this Agreement:




i.  No Order, Decree, Injunction or Adverse Enactments.  SILVER HILL will not be
subject on the Closing Date to any order, decree or injunction of a Governmental
Authority and no law will have been enacted, promulgated or issued, which
enjoins or prohibits the consummation of the transactions contemplated by this
Agreement.




ii.  No Litigation.  There will not be pending on the Closing Date any lawsuit,
claim or legal action involving the SILVER HILL which might materially and
adversely affect the transactions contemplated by this Agreement.




iii.  SILVER HILL Closing Documents.  At the Closing, SILVER HILL will have
executed and/or delivered the following Related Documents to which it is a party
or for which it is responsible:  (1) the Change in Control Agreement with
attached Exhibits signed by the Company's President.




iv.  The DEBTOR’s Closing Documents   At the Closing, the DEBTOR will have
executed and/or delivered the following Related Documents to which it is a party
or for which it is responsible: (1) this Stock Purchase Agreement with attached
Exhibits signed by the DEBTOR, (2) the SILVER HILL stock certificates
representing the 129,073 common shares (post July 8, 2011 stock split) and
10,000,000 Series “A” Preferred shares along with irrevocable stock powers
signed and Medallion guaranteed and (3) Cident Law Group PLLC release of
liability for all amounts payable by SELVA RESOURCES CORP., including liability
for accrued interest.




v.   Other Actions.  All other documents required to have been delivered by the
SILVER HILL and the DEBTOR, and all actions required to have been taken by the
SILVER HILL and the DEBTOR, at or prior to the Closing, will have been delivered
or taken in all material respects.




vi.  OTC Electronic Bulletin Board.  On the date of closing, the SILVER HILL’S
common shares will continue to be available for quotation on the
Over-the-Counter Electronic Bulletin Board.




SECTION 3

Conditions to Obligations of PURCHASER.  The obligations of the PURCHASER to
consummate the purchase of the shares contemplated by this Agreement will be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions, any one of which may be waived by the DEBTOR without waiver of any
other rights or remedies which the DEBTOR may have under this Agreement.




i.

Reserved.




ii.

 Reserved.




iii.

Other Actions.  All other documents required to have been delivered by
PURCHASER, and all actions required to have been taken by PURCHASER, at or prior
to the Closing, will have been delivered or taken in all material respects.




iv.

Closing.   The closing date will be March 31, 2012.





Page 3 of 7




--------------------------------------------------------------------------------




C.

General Provisions.




SECTION 1

Headings and Interpretation.  The headings used in this Agreement are for
reference purposes only and will not affect the meaning or interpretation of any
term or provision of this Agreement.




SECTION 2

Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement will nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party.




SECTION.3

Entire Agreement.  This Agreement and the Related Documents represent the entire
understanding of the parties with reference to the matters set forth herein and
therein.  This Agreement and the Related Documents supersede all prior
negotiations, discussions, correspondence, communications and prior agreements
among the parties relating to the subject matter herein.




SECTION 4

Amendment.  This Agreement may not be amended or modified except by an
instrument in writing signed by the parties hereto.  




SECTION 5

Applicable Law; Jurisdiction and Venue.  This Agreement will be governed by the
substantive laws of the State of Washington, the courts of Washington and venue
King County, without regard to its conflict of laws provisions.




SECTION 6

  Counterparts and Facsimile Transmission Copies of Originals.  This Agreement
may be executed in several original or facsimile copy counterparts and all so
executed and transmitted will constitute one Agreement, binding on all the
parties hereto even though all the parties are not signatories to the original
or the same counterpart.  Facsimile transmitted signatures will be deemed valid
as though they were originals and the parties may perform any and all
obligations and duties in reliance on the facsimile copies.




SECTION 7

Further Assurances, Additional Documents, Etc. The Company and the DEBTOR will
do any further acts and sign and deliver to PURCHASER or its designated agents,
any additional assurances and instruments that the PURCHASER may require to more
completely assure to the PURCHASER rights under this Agreement.




SECTION 8.

   Independent Counsel and Waiver of Any Conflict of Interest.  Because of the
nature of this agreement, all a parties have had the opportunity to obtain their
own counsel.  This Section shall serve as a disclosure to the DEBTOR.  Upon
signing this agreement below, the DEBTOR acknowledges that there may exist a
potential conflict, but hereby shall waive any rights it, or its assignees, has
concerning malpractice claims against the PURCHASER due to this potential
conflict.  In regards to Exhibit A, the officers and directors of the DEBTOR
view no other options that can be taken.  Because the board of DEBTOR has
determined that nothing is available to support SILVER HILL, SILVER HILL will
become nonfunctional as an asset.





Page 4 of 7




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representatives to execute, this Stock Purchase Agreement as of the
date first written above.




SELLER:




SELVA RESOURCES CORP.




/s/ Lisa Logan




By:  Lisa Logan

Title:  President/Sole Director







PURCHASER:




MATTHEW MAZA




/s/ Matthew Maza




By: Matthew Maza

Title: Individual







INDIVIDUAL FOR SECTION 2:




LISA LOGAN




/s/ Lisa Logan




By: Lisa Logan

Title: Individual







Exhibit A: Selva Board Resolution of Disposition of Assets concerning SLVH.

















Page 5 of 7




--------------------------------------------------------------------------------

Exhibit A: Selva Board Resolution of Disposition of Assets concerning SLVH.




UNANIMOUS CONSENT IN LIEU OF A MEETING OF DIRECTORS OF

SELVA RESOURCES CORP.




The undersigned, being the sole director of SELVA RESOURCES CORP., a corporation
organized under the laws of the State of Nevada, (“Corporation”), does hereby
authorize and approve the actions set forth in the following resolutions without
the formality of convening a meeting, and does hereby consent to the following
action of this Corporation, which actions are hereby deemed effective as of the
date hereof:




ACKNOWLEDGED – Lack of Capital to pay for Fees

 

1)

The Corporation owes Cident Law Group PLLC approximately $45,122.50 to date for
services rendered to the Corporation in 2010.  The Corporation also owes Cident
Law Group PLLC approximately $50,843.10 for work rendered to Silver Hill Mines,
Inc. in 2011.




a.

The Corporation has no funds to pay for these accounts payables.




2)

The Corporation’s asset ownership of Silver Hill Mines, Inc. (“SLVH”) requires
funds to pay for audit, legal, and filing of its SEC requirements.




a.

The Corporation has no funds to pay for these fees.  Further, the Corporation
has no capital to make any structural rearrangements or change in public markets
to continue.

b.

Without action, SLVH may not be able to file with the Securities and Exchange
Commission timely, which will cause damage to SLVH.




ACKNOWLEDGED – Lack of Affiliate and Consultant Guidance




1)

In a July 7, 2011 board resolution, the board of directors acknowledged that
Bart Levine, a Corporation majority shareholder through his 100% ownership of
Titus Services, Inc., (“Large Affiliate”) acted in his own self-interest and
steered a previous deal for the Corporation away from the Corporation for his
own transaction.  The Large Affiliate started www.cerrodepascosilver.com (which
shows his name) for a project of concerning Cerro de Pasco, which he used as
marketing material to raise funds for the Corporation on the Corporation’s
website.  The Large Affiliate has largely stalled in effecting any advancement
in the Corporation’s purpose.

2)

The board of directors has not heard from the Large Affiliate concerning the
direction Corporation since September 2011, but that correspondence was
concerning a prospective mine, which since nothing has happened.

3)

The Large Affiliate has not mentioned any furtherance of raising capital for
expenses.




ACKNOWLEDGED – Payments made to Majority Shareholder for prior consulting work,
as well as payments made for other expenses.




1)

As of December 31, 2011, the Corporation paid the following expenses since
inception in May 2010:




Ordinary Income/Expense

 

 

 

Expense

 

 

 

 

Stock Expense

3,135

0.8%

 

 

Automobile Expense

3,400

0.9%

 

 

Bank Service Charges

1,289

0.3%

 

 

Consultant

287,625

72.4%

 

 

License and Permit

4,964

1.3%

 

 

Meals and Entertainment

1,855

0.5%

 

 

Office Supplies

4,431

1.1%

 

 

Postage and Delivery

2,626

0.7%

 

 

Professional Fees

68,435

17.2%

 

 

Repairs and Maintenance

2,076

0.5%

 

 

Telephone Expense

8,545

2.2%

 

 

Travel Expense

3,843

1.0%

 

 

Utilities

4,984

1.3%

 

Total Expense

397,207

 

Net Ordinary Income

-397,207

 











Page 6 of 7




--------------------------------------------------------------------------------




Of the $287,625 paid in Consulting Fees, $139,438 was paid to Mr. Levine and
$59,948 was paid towards components of Mr. Levine’s apparent failed endeavors in
Peru.




2)

The Corporation in May 2010 made the following transaction on the bequest of Mr.
Bart Levine:




Loan to Mr. Bart Levine

 $55,107




In total, Mr. Levine received a total of approximately $200,242 in fees,
reimbursements, and loans since beginning April 2010 to December 2011, and
nearly $60,000 more spent on actions he furthered in Peru.  Mr. Levine has
indicated that he maintained no records of expenses, therefore the Corporation
must apply all payments directly to his company, Titus Services, Inc.
 Unfortunately, the Corporation has not progressed in any fashion.




RESOLVED:




Because, 1) the Large Affiliate has largely abandoned the Corporation, 2) the
Corporation currently has no guidance or prospects, mainly due to the fact that
the Large Affiliate has taken most of the Corporation’s available capital, and
3) the Corporation currently does not have funds to pay for any expenses,
including legal, SEC regulatory filings, and any filing fees necessary to
maintain SLVH, the Corporation hereby, in the best interest of clearing its debt
and obligations, is exchanging all shares (“Shares”) purchased from Long Lane
Capital, Inc. and Gregory M. Wilson in the November-December 2010 SLVH purchase
to Cident Law Group, PLLC for the debt the Corporation owns to Cident Law Group
PLLC.  Again, SLVH may not be able to file timely with the Securities and
Exchange Commission, unless action is taken – as yet, no guidance has been
offered by Mr. Levine, as he well should be aware of filing requirements.




The Shares shall be assigned to Mr. Matthew Maza for the amounts owed to Cident
Law Group PLLC by the Corporation.  Further, prior to the assignment, the
amounts owed to the Corporation for paid SLVH expenses shall be equally
exchanged for amounts owed to Cident Law Group PLLC.  In essence, the $5,043.60
owed by SLVH to the Corporation shall now be owed to Cident Law Group PLLC and
the same amount owed to Cident Law Group PLLC from the Corporation shall be
relieved.  In exchange for this, the Corporation will no longer be responsible
for the maintenance of SLVH, including the fees for the 2011 Form 10-K, which
include audit fees.




It is unfortunate that the Board must make this decision due to the nature of
the circumstances, but without a project and with Mr. Levine not coming forward
either repaying the loan made to him or securing necessary capital to pay for
maintenance or operations, the Corporation can no longer support the costs of
maintaining SLVH.




DOCUMENTATION:




The Board of Directors shall execute the appropriate documents to complete that
above resolved actions.  Further, the transfer agent shall be instructed to
transfer the shares accordingly.




The undersigned, by affixing her signature hereto, does hereby consent to,
authorize and approve the foregoing actions in her capacity as the sole director
of SELVA RESOURCES CORP.




Dated: March 15, 2012













/s/ Lisa Logan




Ms. Lisa Logan

Director








Page 7 of 7


